NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EZ PEDO, INC., a California corporation,        No.    18-15806

                Plaintiff-Appellant,            D.C. No.
                                                2:16-cv-00731-KJM-CKD
 v.

MAYCLIN DENTAL STUDIO, INC., DBA                MEMORANDUM*
Kinder Krowns, a Minnesota corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                      Argued and Submitted March 13, 2019
                           San Francisco, California

Before: SILER,** TASHIMA, and McKEOWN, Circuit Judges.

      EZ Pedo, Inc. (“EZ Pedo”) argues that the district court erred in concluding

that EZ Pedo’s Beach Girl, Blue CAD, and Gears trade dress was not inherently

distinctive. We have jurisdiction under 15 U.S.C. § 1121 and 28 U.S.C. § 1291.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
We review de novo the district court’s grant of partial summary judgment in favor

of Mayclin Dental Studio, Inc. (“Mayclin”), and affirm. Arce v. Douglas, 793 F.3d

968, 975–76 (9th Cir. 2015).

      We need not decide whether the district court erred in concluding that EZ

Pedo failed to adequately define its claimed trade dress, because whether

adequately defined or not, none of the trade dress at issue is inherently distinctive.

The Beach Girl trade dress consists of information about EZ Pedo, descriptions and

illustrations of its product (pediatric zirconia crowns) and a picture of that

product’s ultimate user (a child). The Blue CAD trade dress adds nothing more

than a particular color, which the Supreme Court has held cannot alone be

inherently distinctive. Qualitex Co. v. Jacobson Prods. Co., 514 U.S. 159, 162–63

(1995). The Gears trade dress is merely a commonplace image combined with a

two-word phrase. Such trade dress does not “immediately signal a brand or a

product source.” Wal-Mart Stores, Inc v. Samara Bros., Inc., 529 U.S. 205, 212–

13 (2000) (internal quotation marks and alterations omitted).

      EZ Pedo does not argue on appeal that its claimed trade dress has secondary

meaning, so the trade dress infringement claims must fail. Clicks Billiards, Inc. v.

Sixshooters, Inc., 251 F.3d 1252, 1258 (9th Cir. 2001).

      AFFIRMED.




                                           2